March 8, 2012 DREYFUS INVESTMENT GRADE FUNDS, INC. -DREYFUS INTERMEDIATE TERM INCOME FUND Supplement to Statutory Prospectus dated December 1, 2011 The following information supplements and supersedes the portfolio manager information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management." The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by a team of portfolio managers from Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus. The team members are David Horsfall, CFA, and David Bowser, CFA, each of whom also is an employee of Dreyfus. The team members have served as primary portfolio managers of the fund since October 2010. Mr. Bowser has served as a portfolio manager of the fund since April 2008. Mr. Horsfall is deputy chief investment officer and a senior portfolio manager at Standish. Mr. Bowser is a director of active fixed-income and a senior portfolio manager at Standish. There are no limitations on the role of a team member with respect to investment decisions for the fund. The following information supplements and supersedes and the portfolio manager information contained in the section of the prospectus entitled "Fund Details – Management." Investment decisions for the fund are made by a team of portfolio managers from Standish.
